Citation Nr: 0944448	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and January 2006 rating decisions 
of the San Diego, California Department of Veterans' Affairs 
(VA) Regional Office (RO) and the Los Angeles, California 
VARO.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in May 2008.  A transcript of 
that hearing has been associated with the claims file.  The 
Board notes that after the May 2008 hearing, the Veteran 
submitted additional medical evidence which had not yet been 
considered by the RO; however, the Veteran, through his 
representative, waived the initial RO consideration of any 
evidence submitted after the case was appealed to the Board.  
38 C.F.R. § 20.1304 (2009).

This case was previously remanded by the Board in February 
2009 for further development.  In the February 2009 decision, 
the Board referred the issue of entitlement to service 
connection for a hip disability, to include as secondary to 
degenerative arthritis of the lumbar spine, to the RO for the 
appropriate action, as this matter had been raised by the 
Veteran testimony during the May 2008 Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for a 
disability rating in excess of 10 percent for degenerative 
arthritis of the lumbar spine.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

In the February 2009 remand, based upon the evidence of 
record which indicated a worsening of the Veteran's low back 
disability since the last VA examination provided in December 
2005, the Board instructed the RO (via the AMC) to afford the 
Veteran a VA examination by a physician with appropriate 
expertise to determine the current severity and 
manifestations of his service-connected low back disability.  

The remand instructed that the claims folder and a separate 
copy of the remand must be provided to the examiner for 
review and any indicated studies, including X-rays and range 
of motion studies in degrees, should be performed.  In 
testing the range of motion, the examiner was asked to 
identify any objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied by pain.  
Finally, the examiner was asked to specifically provide an 
opinion concerning the impact of the service- connected 
disability on the Veteran's ability to work.  A rationale for 
all opinions and conclusions expressed was also requested.

In a March 2009 examination request, the AMC expressly 
reiterated the provisions outlined in the Board's remand.  

Despite the Board's remand instructions, the March 2009 VA 
examiner failed to provide the requested opinion concerning 
the impact of the service-connected disability on the 
Veteran's ability to work.  See VA Medical Examination 
Report, March 2009.  While the examiner noted that the 
Veteran was currently not working for the reason that he was 
"physically unable to perform," no further information was 
provided as to the Veteran's employment information and no 
accompanying opinion or rationale was provided.  See id.

In addition, the March 2009 examiner concluded that, based 
upon the range of motion studies, the Veteran did not appear 
to be making a maximal effort during this portion of the 
examination and the severely decreased range of motion 
testing was inconsistent with his ability to sit and rise 
from a chair or sit up from a supine position on the 
examining table. 

The AMC subsequently issued a Supplemental Statement of the 
Case in September 2009, denying Veteran's claim, due to the 
fact that, even though the ranges of motion demonstrated an 
increase in severity, the Veteran did not fully cooperate 
during the examination. 

The Board observes that while the VA examiner evaluated the 
current severity of the Veteran's low back disability, the VA 
examination report, along with the rest of the objective 
evidence of record, does not contain any findings related to 
the impact of the service-connected disability on the 
Veteran's ability to work.  Moreover, as the VA examiner 
found that the Veteran did not appear to be making maximum 
effort during the range of motion testing, the March 2009 VA 
examination does not contain any adequate range of motion 
findings for purposes of rating the Veteran's current 
disability.  Consequently, further clarification of the 
Veteran's current range of motion of the low back is needed.  
Thus, a medical examination and opinion based upon a review 
of the evidence of record is still necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2009).

The Court has held that, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  In this case, the failure to 
provide and opinion concerning the impact of the service-
connected disability on the Veteran's ability to work was not 
addressed by the March 2009 VA examiner, as specified in the 
February 2009 Board remand,  As such, another remand is 
therefore necessary to ensure proper compliance with the 
Board's March 2009 remand instructions.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Specifically, upon remand, the RO 
should arrange for a new VA examination by an appropriate 
specialist, which answers the questions enumerated in this 
remand with regard to the impact of the Veteran's service-
connected degenerative arthritis of the lumbar spine on his 
ability to work.  

With respect to the range of motion testing, as the Board 
finds that the test results from the March 2009 VA 
examination are inadequate for rating purposes, in the new VA 
examination, the examiner is asked to provide, to the extent 
possible, the range of motion findings, in degrees, which 
would most nearly represent the extent of the Veteran's 
current low back disability.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current 
severity and manifestations of his 
service-connected low back disability. The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  Any indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
A complete rationale should be given for 
all opinions and conclusions expressed.  
It is imperative that the examiner to 
provide the following information:  

(a).  In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  If the 
Veteran appears to not be making the 
maximal effort during this portion of the 
examination, the examiner is asked to 
provide, to the extent possible, the range 
of motion findings, in degrees, which 
would most nearly approximate the 
Veteran's current low back disability.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.

(b).  Tests of joint movement against 
varying resistance should be performed.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

(c).  If any neurological manifestations 
are found to be related to the Veteran's 
low back disability, they should be 
identified.

(d).  The examiner should express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

(e).  The examiner should provide an 
opinion concerning the impact of the 
service-connected disability on the 
Veteran's ability to work.

2.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the Veteran's claim of 
entitlement to a disability rating in 
excess of 10 percent for degenerative 
arthritis of the lumbar spine.  If any 
determination remains adverse to the 
Veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


